Citation Nr: 1047155	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for chronic lumbosacral strain.

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.

4.  Entitlement to special monthly compensation for loss of use 
under 38 U.S.C.A. § 1114(k).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 
1982.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

At his hearing before the Board in February 2009, the Veteran 
claimed entitlement to service connection for a cervical/thoracic 
spine disorder, diagnosed as T-11 paraplegia.  This issue has not 
been developed for appellate consideration and is referred to the 
RO for appropriate action.

Pursuant to the Board's June 2009 remand, the RO issued an April 
2010 statement of the case which denied service connection for 
loss of use of bowel and bladder, and loss of use of bilateral 
lower extremities.  A timely substantive appeal concerning these 
issues is not of record.  Consequently, these issues are not 
before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.202, 20.1103 (2010).  

For the reasons indicated below, the Board must remand this 
matter to the RO via the Appeals Management Center in Washington, 
DC.  




REMAND

The Veteran is seeking entitlement to an evaluation in excess of 
40 percent for his service-connected chronic lumbosacral strain.  
He is also claiming entitlement to financial assistance in the 
purchase of an automobile and adaptive equipment, or for adaptive 
equipment only; entitlement to a certificate of eligibility for 
specially adapted housing, or a certificate of eligibility for a 
special home adaptation grant; and entitlement to special monthly 
compensation for loss of use under 38 U.S.C.A. § 1114(k).  

These claims on appeal involve consideration of very complex 
medical issues.  Although service connection is in effect for 
chronic lumbosacral strain, post service treatment records reveal 
that the Veteran further injured his back by falling off 
scaffolding in June 2000.  Accordingly, the issues on appeal 
involve determinations as to what are the current manifestations 
of the Veteran's service-connected for lumbosacral strain, as 
opposed to manifestations of his post service back injury, if 
possible.

In a May 2008 VA examination of the spine, the VA examiner opined 
that the Veteran's service-connected low back strain was "a type 
of contained, self-limited musculoskeletal injury" which did not 
result in any neurological disabilities or bowel and bladder 
incontinence.  

In a February 2009 opinion letter, a VA physician opined that it 
was reasonable to believe that the weakness and loss of function 
in the Veteran's lower extremities was related to his lower back 
condition.  The VA physician also opined that it was likely that 
the Veteran's inservice back injury or post service back injury 
was the cause of his current bowel and bladder conditions.  

Although the May 2008 VA examination report included a detailed 
medical history of the Veteran's back treatment, and the February 
2009 opinion letter noted that the Veteran had recently been 
thoroughly evaluated by the Spinal Cord Clinic and that his 
medical records had been reviewed in rendering the opinion, 
neither of these medical opinions provided a rationale for the 
conclusion reached.  Under these circumstances, a new VA 
examination must be provided to the Veteran in order to determine 
if any relationship exists between his service-connected 
lumbosacral strain and any other current back disorder(s) 
identified.  Moreover, the VA examiner should attempt to 
identify, if possible, the specific back disorder responsible for 
any neurological manifestations found, including lower extremity 
weakness or bowel and bladder incontinence.  The Board cannot 
render an informed decision concerning the level of disability 
caused by the Veteran's service-connected back disorder in the 
absence of specific medical information regarding any co-existing 
nonservice-connected back disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (observing that when it is not possible 
to separate the effects of a service-connected condition and a 
nonservice-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the Veteran's favor, and that all signs and symptoms 
be attributed to the service-connected condition), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996) (finding that the Board is 
precluded from differentiating between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).

Finally, the VA examiner must provide a complete rationale for 
all opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the Veteran with an examination in a 
service connection claim, the examination or opinion must be 
adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The issues of entitlement to financial assistance in the purchase 
of an automobile and adaptive equipment, or for adaptive 
equipment only; entitlement to a certificate of eligibility for 
specially adapted housing or a certificate of eligibility for a 
special home adaptation grant; and entitlement to special monthly 
compensation for loss of use under 38 U.S.C.A. § 1114(k) are 
inextricably intertwined with the issue of entitlement to an 
increased rating for chronic lumbosacral strain.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his back disorders since 
April 2010.  The RO must then obtain copies 
of these medical treatment records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination(s) 
to determine the scope and severity of his 
service-connected chronic lumbosacral 
strain.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail and correlated 
to a specific diagnosis.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service treatment records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must identify all current back 
disorders found.  For each back disorder 
identified, the VA examiner must provide an 
opinion as to whether it was caused by or 
aggravated by the Veteran's military 
service, or to any incident therein, or 
whether it is caused by or aggravated by 
the Veteran's service-connected lumbosacral 
strain.  Of interest, post service 
treatment reports in April 1990 and March 
1996, prior to the Veteran's post service 
back injury in June 2000, noted the 
Veteran's complaints of lumbar pain 
radiating down into the lower extremity.  
In addition, a June 1994 magnetic resonance 
imaging scan noted findings of mild disc 
bulging at L5-S1. 

The VA examiner must fully describe all 
manifestations of the Veteran's lumbosacral 
strain, to include range of motion studies 
and any neurological symptoms.  The extent 
of any incoordination, weakened movement 
and/or excess fatigability on use as a 
result of the Veteran's service-connected 
lumbar degenerative disc disease must be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use must be 
assessed in terms of additional degrees of 
limitation of motion of the lumbosacral 
strain.  The examiner must specifically 
state whether any neurologic symptoms found 
are caused by the Veteran's 
service-connected lumbosacral strain, or by 
any other back disorder identified.  If 
this is not possible without resorting to 
speculation, the examiner should indicate 
so, and explain why.  If the examiner finds 
that it is not possible to separate the 
effects of the Veteran's service-connected 
back disorder from the effects of any post 
service injury to the Veteran's back, all 
signs and symptoms must be attributed to 
the service-connected back disorder.  

The examiner must also specifically state 
whether any neurologic symptoms found 
results in complete or incomplete paralysis 
of any nerve.  The specific nerves involved 
must be identified.  If incomplete 
paralysis is found, the examiner must state 
whether the incomplete paralysis is best 
characterized as mild, moderate, or severe; 
with the provision that wholly sensory 
involvement must be characterized as mild, 
or at most, moderate.  The examiner must 
provide a complete rationale for all 
conclusions reached and the report prepared 
must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of his claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated, with consideration of 
Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


